DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because of following informalities:
The abstract contains phrases, “Aspects relate” (line 1), “may” (lines 3 and 6) and “for example” (line 2) which can be implied.  See MPEP § 608.01(b).

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: “Beam failure detection for full-duplex communication”.

Appropriate correction is required.

Claim Objections
Claims 5-13, 11, 17 and 22-24 are objected to because of the following informality:  
Claim 5 recites, “... derive the at least one quality parameter from the at least one downlink reference signal, the at least one uplink reference signal, or the at least one downlink reference signal and the at least one uplink reference signal ...” (lines 2-4). It is suggested to replace it with “... derive the at least one quality parameter from: the at least one downlink reference signal; the at least one uplink reference signal; or both of the at least one downlink reference signal and the at least one uplink reference signal ...” for clarity.
Claim 11 recites, “... a beam failure detection time for downlink quality measurements and uplink self-interference measurements ... ” (lines 5-6). It is suggested to replace it with “... a beam failure detection time for the downlink quality measurements and the uplink self-interference measurements ...” for clarity.
Claim 11 recites, “... combine ... and SRS measurement information ... “ (line 5). It is suggested to replace it with “... combine ... and the SRS measurement information ...” for clarity.
Claim 11 recites, “... combine SSB signal measurement information ...” (line 7). It is suggested to replace it with “... combine the SSB signal measurement information ...” for clarity.
Claim 11 recites, “... combine CSI-RS measurement information and DMRS measurement information ...” (lines 9-10). It is suggested to replace it with “... combine the CSI-RS measurement information and the DMRS measurement information ...” for clarity.
Claim 17 recites, “... a second category of RLM-RSs ...” (line 5). It is suggested to replace it with “... a second category of the RLM-RSs ...” for clarity.
Claim 22 recites, “... to determine that the first quality parameter ... to the threshold and that the second quality parameter ...” (lines 5-7). It is suggested to replace it with “... to determine: that the first quality parameter ... to the threshold; and that the second quality parameter ...” for clarity.
Claim 28 recites, “... determine that the first quality parameter ... to the threshold or determining  that the second quality parameter ...” (lines 3-4). It is suggested to replace it with “... determine that the first quality parameter ... to the threshold; or determine that the second quality parameter ...” for clarity.
Claims 6-13 and 23-24 are also objected to since they are directly or indirectly dependent upon the objected claims, as set forth above. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 6 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 6 recites, “a MAC layer beam failure indication” (line 2). It is unclear whether it means “a beam failure instance indication at a MAC layer” or “a beam failure instance indication to a MAC layer”. For the sake of examination purpose only, it is interpreted as best understood.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.	
Claims 1-2, 19-20 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Gao’393 et al (US Publication No. 2022/0224393) in view of Byun et al (US Publication No. 2019/0260485).

Regarding claim 1, Gao’393 teaches, a user equipment for full-duplex (FD) communication [FIGS. 1-3; ¶0029-0036, wireless communication node/UE for full-duplex communication; note that FD communication is an intended use since it does not result in manipulative difference between the claimed invention and Gao], comprising: 
a transceiver [FIG. 1; ¶0035, transceiver circuitry 106; note that every wireless communication device has a transceiver]	; 
a memory [FIG. 1; ¶0035, memory 112; note that every wireless communication device has a memory]; and 
a processor communicatively coupled to the transceiver and the memory [FIG. 1; ¶0035, a processor 110 coupled to the transceiver circuitry 106 and the memory 112; note that every wireless communication device has a processor], wherein the processor and the memory [FIG. 1; ¶0035, the processor 110 and the memory 112] are configured to: 
receive at least one downlink reference signal from a base station via the transceiver [FIGS. 1-3; ¶0029-0036, measuring one or more DL-RS transmitted from a base station via the transceiver circuitry 106; note that measuring one or more DL-RS requires receiving the DL-RSs]; and 
transmit a beam failure recovery request to the base station via the transceiver  based on a comparison between at least one quality parameter and a threshold [FIGS. 1-3; ¶0032, (the wireless communication device) transmits link recovery request (step 206) to the base station via the transceiver circuitry 106 when the channel quality of any DL RSs is worse than the threshold], wherein the at least one quality parameter is based on respective measurements of the at least one downlink reference signal [FIGS. 1-3; ¶0032, note that the channel quality of the DL RSs is based on measurement of the DL RSs].  
Although Gao’393 teaches, “receive at least one downlink reference signal from a base station via the transceiver; and transmit a beam failure recovery request to the base station via the transceiver  based on a comparison between at least one quality parameter and a threshold” as set forth above, Gao’393 does not explicitly teach (see, emphasis), transmit at least one uplink reference signal to the base station via the transceiver,
However, Byun teaches, transmit at least one uplink reference signal to the base station via the transceiver [¶0204-0205, (UE) transmits an SRS to eNB via a transceiver].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Gao’393 with the teachings of Byun since such a modification would have involved the mere application of a known technique. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19. To a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 2, Gao’393 in view of Byun teaches, all the limitations of claim 1 and particularly, “the at least one downlink reference signal” and “the at least one uplink reference signal" as set forth above, and Gao’393 further teaches, the at least one downlink reference signal comprises at least one synchronization signal block (SSB) signal or at least one channel state information reference signal (CSI-RS) [¶0055-0057, 0163 and 0181, SSB signal or CSI-RS] and Byun further teaches, the at least one uplink reference signal comprises at least one sounding reference signal (SRS) [¶0204-0205, SRS].

Regarding claim 19, claim 19 recites similar features to claim 1 without adding further patentable features. Thus, claim 19 is rejected at least based on a similar rational applied to claim 1.  

Regarding claim 20, Gao’393 teaches, a base station for full-duplex (FD) communication [FIGS. 1-3; ¶0029-0036, base station for full-duplex communication; note that FD communication is an intended use since it does not result in manipulative difference between the claimed invention and Gao], comprising: 
a transceiver [FIG. 1; ¶0036, transceiver circuitry 114; note that every base station has a transceiver]; 
a memory [FIG. 1; ¶0036, memory 122; note that every base station has a memory]; and 
a processor communicatively coupled to the transceiver and the memory, wherein the processor and the memory [FIG. 1; ¶0036, a processor 120 coupled to the transceiver circuitry 114 and the memory 122; note that every base station has a processor] are configured to: 
transmit at least one downlink reference signal via the transceiver [FIGS. 1-3; ¶0029-0036, (the wireless communication device) measuring one or more DL-RS transmitted from gNB/base station via the transceiver circuitry 106; note that measuring one or more DL-RS requires receiving the DL-RSs] (i.e., base station transmits at least one downlink reference signal); and 
transmit a beam failure recovery message to the user equipment via the transceiver based on a comparison between at least one quality parameter and a threshold [FIGS. 1-3; ¶0032, (the wireless communication device) transmits link recovery request (step 206) to the base station via the transceiver circuitry 106 when the channel quality of any DL RSs is worse than the threshold and the gnB response for recovery in response to the wireless communication device transmitting the link recovery request], wherein the at least one quality parameter is based on respective measurements of the at least one downlink reference signal [FIGS. 1-3; ¶0032, note that the channel quality of the DL RSs is based on measurement of the DL RSs].  
Although Gao’393 teaches, “receive at least one downlink reference signal from a base station via the transceiver; and transmit a beam failure recovery request to the base station via the transceiver  based on a comparison between at least one quality parameter and a threshold” as set forth above, Gao’393 does not explicitly teach (see, emphasis), receive at least one uplink reference signal from a user equipment via the transceiver.
However, Byun teaches, receive at least one uplink reference signal from a user equipment via the transceiver [¶0204-0205, (UE) transmits an SRS to eNB via a transceiver].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Gao’393 with the teachings of Byun since such a modification would have involved the mere application of a known technique. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19. To a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 30, claim 30 recites similar features to claim 20 without adding further patentable features. Thus, claim 30 is rejected at least based on a similar rational applied to claim 20.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Gao’393 et al (US Publication No. 2022/0224393) in view of Byun et al (US Publication No. 2019/0260485) and further in view of Cirik et al (US Publication No. 2020/0137821)

Regarding claim 3, although Gao’393 in view of Byun teaches, all the limitations of claim 1 and particularly, “the at least one quality parameter” as set forth above, Gao’393 in view of Byun does not explicitly teach (see, emphasis), a signal-to-interference-plus-noise ratio (SINR) parameter.
	However, Cirik teaches, a signal-to-interference-plus-noise ratio (SINR) parameter [¶0366, radio link quality including SINR].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Gao’393 in view of Byun with the teachings of Cirik since such a modification would have involved the mere application of a known technique. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19. To a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 4, although Gao’393 in view of Byun teaches, all the limitations of claim 1 and particularly, “the at least one quality parameter” as set forth above, and Gao’393 further teaches, a block error rate (BLER) [¶0030, bock error rate (BLER)], Gao’393 in view of Byun does not explicitly teach (see, emphasis), a block error rate (BLER) based on a signal-to-interference-plus- noise ratio (SINR).
However, Cirik teaches, a block error rate (BLER) based on a signal-to-interference-plus-noise ratio (SINR) parameter [¶0366, radio link quality including BLER and SINR, “higher BLER or lower SINR”].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Gao’393 in view of Byun with the teachings of Cirik since such a modification would have involved the mere application of a known technique. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19. To a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Claims 5-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Gao’393 et al (US Publication No. 2022/0224393) in view of Byun et al (US Publication No. 2019/0260485) and further in view of Yang et al (US Publication No. 2019/0327769).

Regarding claim 5, although Gao’393 in view of Byun teaches, all the limitations of claim 1 as set forth above, and Gao’393 further teaches, derive the at least one quality parameter from the at least one downlink reference signal [FIGS. 1-3; ¶0029-0036, determine/derive the channel quality from the DL RS(s)]; and generate at least one beam failure indication at a medium access control (MAC) layer based on the comparison between the at least one quality parameter and the threshold [FIG. 3; ¶0029-0036, detect beams failure events (steps 306 and 308) to trigger first or second procedures (steps 314 and 318) at MAC layer based on the comparison between the channel quality and threshold], Gao’393 in view of Byun does not explicitly teach (see, emphasis), generate at least one beam failure indication for a medium access control (MAC) layer.
	However, Yang teaches, generate at least one beam failure indication for a medium access control (MAC) layer [FIG. 5; ¶0126, (UE) detects (at PHY layer) beam failure by transmitting a beam failure instance indication to/for a MAC layer (if the measured downlink channel environment of serving beams is less than a desired threshold)].	
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Gao’393 in view of Byun with the teachings of Yang since such a modification would have involved the mere application of a known technique. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19. To a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 6, Gao’393 in view of Byun and Yang teaches, all the limitations of claim 5 as set forth above, and Gao’393 further teaches, wherein the at least one beam failure indication comprises a MAC layer beam failure instance indication [FIG. 3; ¶0029-0036, note that the detecting beam failure events (steps 306 and 308) to trigger first or second procedures (steps 314 and 318) are performed at the MACI layer], and Yang further teaches, a MAC layer beam failure instance indication [FIG. 5; ¶0126, beam failure instance indication to the MAC layer].  

Regarding claim 7, Gao’393 in view of Byun and Yang teaches, all the limitations of claim 5 as set forth above, and Yang further teaches, send a respective beam failure indication to the MAC layer each time a derived quality parameter of the at least one quality parameter is less than or equal to the threshold [FIG. 5, ¶0085-0086, 0109 and 0126, (the PHY layer) transmits a beam failure instance indication to the MAC layer if the measured downlink channel environment of serving beams is less than a desired threshold].  

Regarding claim 8, Gao’393 in view of Byun and Yang teaches, all the limitations of claim 5 as set forth above, and Gao’393 further teaches, 
generate the beam failure recovery request at the MAC layer based on the at least one beam failure indication [FIG. 3; ¶0029-0036 and 0039, generate the beam recovery request message (step 314) at the MAC layer based on the detecting of the beam failure events to trigger subsequent procedures].  

Regarding claim 9, Gao’393 in view of Byun and Yang teaches, all the limitations of claim 8as set forth above. Although Gao’393 further teaches, 
determine the at least one beam failure indication ... during a defined detection timer [FIG. 3; ¶0029-0036 and 0056, determine the beam failure event for each cell during a beam failure detection timer]; 
increment a counter upon receipt of each beam failure indication of the at least one beam failure indication [FIG. 3; ¶0030 and 0051-0052, increment a beam failure counter if the wireless communication device 102 determines that the value representing channel quality indicates that the one or more RS resources have poor quality]; and 
generate the beam failure recovery request when the counter reaches a maximum count threshold during the defined detection time [FIG. 3; ¶0030, 0051-0052 and 0059-0060, determine a beam failure event and begin initializing the link recovery procedure when the counter exceeds a threshold before the expiration of the timer], Gao’393 in view of Byun does not explicitly teach (see, emphasis), receive the at least one beam failure indication from a physical layer.
However, Yang teaches, 
receive the at least one beam failure indication from a physical layer during a defined detection timer [FIG. 5; ¶0126, the PHY layer transmit/receives a beam failure instance indication to a MAC layer]; 
increment a counter upon receipt of each beam failure indication of the at least one beam failure indication [FIG. 5; ¶0085-0086, 0109 and 0126, increment BFI counter]; and 
generate the beam failure recovery request when the counter reaches a maximum count threshold [FIG. 5; ¶0085-0086, 0109 and 0126, attempt to perform a beam recovery when the counter value reaches a maximum value].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Gao’393 in view of Byun with the teachings of Yang since such a modification would have involved the mere application of a known technique. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19. To a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 12, Gao’393 in view of Byun and Yang teaches, all the limitations of claim 5 as set forth above. Gao’393 further teaches, derive the at least one quality parameter only from the at least one downlink reference signal [FIGS. 1-3; ¶0029-0036, determine/derive the channel quality from the DL RS(s)]; and the at least one beam failure indication is for a beam failure due to a downlink quality degradation [FIG. 3; ¶0029-0036, detect beams failure events (steps 306 and 308) to trigger first or second procedures (steps 314 and 318) is for a beam failure due to the downlink quality being less than the threshold].

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gao’393 et al (US Publication No. 2022/0224393) in view of Byun et al (US Publication No. 2019/0260485) and further in view of Yang et al (US Publication No. 2019/0327769) and further in view of Gao’926 et al (US Publication No. 2021/0266926).

Regarding claim 11, although Gao’393 in view of Byun and Yang teaches, all the limitations of claim 5 and particularly, “a user equipment for full-duplex (FD) communication” as set forth above, Gao’393 in view of Byun and Yang does not explicitly teach (see, emphasis), 
combine CSI-RS signal measurement information and DMRS measurement information.
However, Gao’926 teaches, combine CSI-RS signal measurement information and DMRS measurement information [¶0066, (terminal device) measures the CSI-RS resource and the PDSCH DMRS resource, and determines the CSI based on measurement results of the CSI-RS resource (i.e., CSI-RS signal measurement information) and the DMRS resource (i.e., DMRS measurement information)].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Gao’393 in view of Byun and Yang with the teachings of Gao’926 since such a modification would have involved the mere application of a known technique. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19. To a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Gao’393 et al (US Publication No. 2022/0224393) in view of Byun et al (US Publication No. 2019/0260485) and further in view of Yang et al (US Publication No. 2019/0327769) and further in view of Lyu et al (US Publication No. 2019/0173644) and further in view of Nagaraja et al (US Publication No. 2018/0234960) and further in view of Su et al (US Publication No. 20220182160).

Regarding claim 13, although Gao’393 in view of Byun and Yang teaches, all the limitations of claim 5 and particularly, "derive the at least one quality parameter from the at least one downlink reference signal" as set forth above, Gao’393 in view of Byun and Yang does not explicitly teach (see, emphasis), derive the at least one quality parameter from both the at least one downlink reference signal and the at least one uplink reference signal; and the at least one beam failure indication is for a beam failure due to self-interference by the user equipment.  
	However, Lyu teaches, derive the at least one quality parameter from both the at least one downlink reference signal and the at least one uplink reference signal [¶0060, evaluates a channel (quality) based on the obtained CSI-RS and the obtained SRS].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method of Gao’393 in view of Byun and Yang by including the above-mentioned features, as taught by Lyu because it would provide the system with the enhanced capability of maintaining flexibility of the system and maximizing data transmission [¶0041 of Lyu].
	Further, Gao’393 in view of Byun, Yang and Lyu does not explicitly teach (see, emphasis), a beam failure due to self-interference.
	However, Nagaraja teaches, a beam failure due to interference [¶0041, identifying a beam failure due to interference].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method of Gao’393 in view of Byun, Yang and Lyu by including the above-mentioned features, as taught by Nagaraja because it would provide the system with the enhanced capability of performing a beam failure recovery [¶0041 of Nagaraja].
	Further, Gao’393 in view of Byun, Yang, Lyu and Nagaraja does not explicitly teach (see, emphasis), the interference is a self-interference.
	However, Su teaches, the interference is a self-interference [¶0610, residual self-interference measurement on uplink channel].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Gao’393 in view of Byun, Yang, Lyu and Nagaraja with the teachings of Su since such a modification would have involved the mere application of a known technique. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19. To a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Claims 14-17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gao’393 et al (US Publication No. 2022/0224393) in view of Byun et al (US Publication No. 2019/0260485) and further in view of Su et al (US Publication No. 2022/0182160).

Regarding claim 14, although Gao’393 in view of Byun teaches, all the limitations of claim 1 as set forth above, Gao’393 in view of Byun does not explicitly teach (see, emphasis), 
measure interference from a first beam to a second beam on at least one interference measurement resource (IMR), wherein the first beam is an uplink transmitting beam and the second beam is a downlink receiving beam for the FD communication.  
However, Su teaches, 
measure interference from a first beam to a second beam on at least one interference measurement resource (IMR) [¶0274-0276 and 0288, (full-duplex device) receives and measures self-interference from a transmitting antenna (i.e., first beam) to a receiving antenna (i.e., second beam) on time-frequency resources], wherein the first beam is an uplink transmitting beam and the second beam is a downlink receiving beam for the FD communication  [¶0274, the transmitting antenna (i.e., first beam) transmits a beam associated in the uplink signal and the receiving antenna (i.e., second beam) transmits a beam associated in the downlink signal].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the system aught by Gao’393 in view Byun to include the above-mentioned features, as taught by Su in order for the full-duplex system to work properly by cancelling self-interference, so that the strength of the self-interference signal is reduced [¶0275-0276 of Su].

Regarding claim 15, Gao’393 in view of Byun and Su teaches, all the limitations of claim 14 as set forth above, and Su further teaches, 
measure self-interference by the user equipment for the FD communication [¶0274-0276, (the full-duplex device) receives and measures self-interference for the full-duplex communication].  

Regarding claim 16, Gao’393 in view of Byun and Su teaches, all the limitations of claim 14 as set forth above, and Su further teaches, 
measure a downlink signal of the second beam on at least one channel measurement resource (CMR) [¶0274-0276 and 0381, (the full-duplex device) receives and measures self-interference on time-frequency resources; note that the measuring of the self-interference is associated with measuring an interference to a receive signal (i.e., downlink signal) to the full-duplex device and the time-frequency resources are in plurality, so there should be at least another resource distinguished from the time-frequency resource discussed in regard to claim 14; see also, “ZP-CSI-RS resource” for the claimed CMR].  

Regarding claim 17, Gao’393 in view of Byun and Su teaches, all the limitations of claim 16 as set forth above, and Su further teaches,
receive from the base station a radio link monitoring configuration comprising a first category of radio link monitoring reference signals (RLM-RSs) of the at least one CMR [¶0274-0276, 0288 and 0375-0383, receive, from the base station, first configuration information (i.e., radio link monitoring configuration) including first indication information configuring an index of “downlink measurement time-frequency resource” or ZP-CSI-RS resource] and a second category of RLM-RSs of the at least one IMR [¶0274-0276, 0288 and 0375-0383, receive, from the base station, the first configuration information (i.e., radio link monitoring configuration) including second indication information configuring an index of “uplink measurement time-frequency resource”].

Regarding claim 21, claim 21 is merely different from claim 17 in that it recites claimed features from the perspective of a base station, but recites similar features to claim 17 without adding further patentable feature. Thus, claim 21 is rejected at least based on a similar rational applied to claim 17.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Gao’393 et al (US Publication No. 2022/0224393) in view of Byun et al (US Publication No. 2019/0260485) and further in view of Su et al (US Publication No. 2022/0182160) and further in view of Li et al (US Publication No. 2019/0230547).

Regarding claim 18, although Gao’393 in view of Byun and Su teaches, all the limitations of claim 17 as set forth above, and Su further teaches, the first category comprises at least one channel state information reference signal (CSI-RS) resource identifier  [¶0274-0276, 0288 and 0375-0381, the first indication information includes an index of the ZP-CSI-RS resource]; and 
the second category comprises at least uplink measurement resource index [¶0274-0276, 0288 and 0375-0383, the second indication information configuring an index of “uplink measurement time-frequency resource”], Gao’393 in view of Byun and Su does not explicitly teach (see, emphasis), the uplink measurement resource index is a sounding reference signal (SRS) resource identifier.  
	However, Li teaches, a sounding reference signal (SRS) resource identifier [¶0155, the resource identifier includes ... an SRS resource identifier, and is used to indicate a beam on a resource].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Gao’393 in view of Byun and Su with the teachings of Li since such a modification would have involved the mere application of a known technique. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19. To a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Claims 22-29 are rejected under 35 U.S.C. 103 as being unpatentable over Gao’393 et al (US Publication No. 2022/0224393) in view of Byun et al (US Publication No. 2019/0260485) and further in view of Moon et al (US Publication No. 2017/0207845).

Regarding claim 22, although Gao’393 in view of Byun teaches, all the limitations of claim 20 as set forth above, Gao’393 in view of Byun does not explicitly teach (see, emphasis),
the at least one quality parameter comprises a first quality parameter for a first downlink (DL) and uplink (UL) beam pair and a second quality parameter for a second DL and UL beam pair; and 
the processor and the memory are further configured to determine that the first quality parameter for the first DL and UL beam pair is less than or equal to the threshold and that the second quality parameter for the second DL and UL beam pair is less than or equal to the threshold.  
However, Moon teaches, at least one quality parameter comprises a first quality parameter for a first downlink (DL) and uplink (UL) beam pair [FIGS. 10-11; ¶0216-0223, receive second BRS (S1130); select first beam for reception (S1140); determine whether RSRP or RSRQ of the selected beam pair is less than (see, “No” at S1150) a predetermined value; note that since steps S1130, S1140 and S1150 are repeated for swept first beam for reception, there would be NRX beam-pairs such as Tx1-Rx1, Tx1-Rx2, ..., and Tx1-RxNRX (see also FIG. 10) and thus there could be one of the NRX beam-pairs which does not meet (i.e., the RSRP is less than a threshold) a condition at S1150)] and a second quality parameter for a second DL and UL beam pair for the FD communication [FIGS. 10-11; ¶0216-0223, note that since steps S1130, S1140 and S1150 are repeated for swept first beam for reception, there would be NRX beam-pairs such as Tx1-Rx1, Tx1-Rx2, ..., and Tx1-RxNRX (see also FIG. 10) and thus there could be another one of the NRX beam-pairs which does not meet (i.e., the RSRP is less than a threshold) a condition at S1150)]; and 
determine that the first quality parameter for the first DL and UL beam pair is less than or equal to the threshold [FIGS. 10-11; ¶0216-0223, note that since steps S1130, S1140 and S1150 are repeated for swept first beam for reception, there would be NRX beam-pairs such as Tx1-Rx1, Tx1-Rx2, ..., and Tx1-RxNRX (see also FIG. 10) and thus there could be one of the NRX beam-pairs which does not meet (i.e., the RSRP is less than a threshold) a condition at S1150)] and that the second quality parameter for the second DL and UL beam pair is less than or equal to the threshold [FIGS. 10-11; ¶0216-0223, note that since steps S1130, S1140 and S1150 are repeated for swept first beam for reception, there would be NRX beam-pairs such as Tx1-Rx1, Tx1-Rx2, ..., and Tx1-RxNRX (see also FIG. 10) and thus there could be another one of the NRX beam-pairs which does not meet (i.e., the RSRP is less than a threshold) a condition at S1150)].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Gao’393 in view of Byun with the teachings of Moon since such a modification would have involved the mere application of a known technique. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19. To a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 23, Gao’393 in view of Byun and Moon teaches, all the limitations of claim 22 and particularly, "the first quality parameter for the first DL and UL beam pair" and “the second quality parameter for the second DL and UL beam pair” as set forth above, and Moon further teaches, wherein the first quality parameter for the first DL and UL beam pair is equal to the second quality parameter for the second DL and UL beam pair [FIGS. 10-11; ¶0216-0223, note that there could be a scenario in regard to S1150 (see, ¶0218) where the RSRP of one (i.e., first quality parameter) of the NRX beam-pairs is equal to the predetermined value and the RSRP of another one (i.e., second quality parameter) of the NRX beam-pairs is equal to the predetermined value, thus the RSRP of the one of the NRX beam-pairs is equal to the RSRP of the another one of the NRX beam-pairs].  

Regarding claim 24, Gao’393 in view of Byun and Moon teaches, all the limitations of claim 22 and particularly, "the first quality parameter for the first DL and UL beam pair" and “the second quality parameter for the second DL and UL beam pair” as set forth above, and Moon further teaches, wherein the first quality parameter for the first DL and UL beam pair is different from the second quality parameter for the second DL and UL beam pair [FIGS. 10-11; ¶0216-0223, note that there could be a scenario in regard to S1150 (see, ¶0218) where the RSRP of one (i.e., first quality parameter) of the NRX beam-pairs is less than the predetermined value and the RSRP of another one (i.e., second quality parameter) of the NRX beam-pairs is equal to the predetermined value, thus the RSRP of the one of the NRX beam-pairs is smaller than (i.e., different) the RSRP of the another one of the NRX beam-pairs].

Regarding claim 25, although Gao’393 in view of Byun teaches, all the limitations of claim 20 as set forth above, Gao’393 in view of Byun does not explicitly teach (see, emphasis),
the at least one quality parameter comprises a first quality parameter for a first downlink (DL) and uplink (UL) beam pair and a second quality parameter for a second DL and UL beam pair.
However, Moon teaches, at least one quality parameter comprises a first quality parameter for a first downlink (DL) and uplink (UL) beam pair [FIGS. 10-11; ¶0216-0223, receive second BRS (S1130); select first beam for reception (S1140); determine whether RSRP or RSRQ of the selected beam pair is less than (see, “No” at S1150) a predetermined value; note that since steps S1130, S1140 and S1150 are repeated for swept first beam for reception, there would be NRX beam-pairs such as Tx1-Rx1, Tx1-Rx2, ..., and Tx1-RxNRX (see also FIG. 10) and thus there could be one of the NRX beam-pairs] and a second quality parameter for a second DL and UL beam pair for the FD communication [FIGS. 10-11; ¶0216-0223, note that since steps S1130, S1140 and S1150 are repeated for swept first beam for reception, there would be NRX beam-pairs such as Tx1-Rx1, Tx1-Rx2, ..., and Tx1-RxNRX (see also FIG. 10) and thus there could be another one of the NRX beam-pairs].  
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Gao’393 in view of Byun with the teachings of Moon since such a modification would have involved the mere application of a known technique. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19. To a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 26, Gao’393 in view of Byun and Moon teaches, all the limitations of claim 25 as set forth above, and Moon further teaches, “the first quality parameter for the first DL and UL beam pair is equal to the second quality parameter for the second DL and UL beam pair” as set forth above with respect to claim 23.  

Regarding claim 27, Gao’393 in view of Byun and Moon teaches, all the limitations of claim 25 as set forth above, and Moon further teaches, “the first quality parameter for the first DL and UL beam pair is different from the second quality parameter for the second DL and UL beam pair” as set forth above with respect to claim 24.  

Regarding claim 28, Gao’393 in view of Byun and Moon teaches, all the limitations of claim 28 as set forth above, and Moon further teaches, “determine that the first quality parameter for the first DL and UL beam pair is less than or equal to the threshold or determining that the second quality parameter for the second DL and UL beam pair is less than or equal to the threshold” as set forth above with respect to claim 22.  

Regarding claim 29, Gao’393 in view of Byun and Moon teaches, all the limitations of claim 25, and Gao’393 further teaches,
 	use a first counter and a first detection timer to monitor a beam at a medium access control (MAC) layer [FIG. 3; ¶0030, 0051-0052 and 0059-0060, note that a beam failure event is determined (which requires monitoring a beam) using a beam failure counter and timer at the MAC layer] and Moon further teaches, monitor the first DL and UL beam [FIGS. 10-11; ¶0216-0223, receive second BRS (S1130); select first beam for reception (S1140); determine whether RSRP or RSRQ of the selected beam pair is less than (see, “No” at S1150) a predetermined value].

Allowable Subject Matter
Claim 10 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon are considered pertinent to applicant's disclosure. 
Zhou et al (US Publication No. 2020/0213034) [FIG. 40]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm(M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K./Examiner, Art Unit 2469                                                                                                                                                                                                        
                                                                                                                                                                                        

/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469